DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Epstein on 02/24/2021.
In the claims: Claim 21 is canceled. 
Allowable Subject Matter
Claims 1-20 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a pressure sensor, a glove apparatus, and a method comprising a pair of contact layers, including an inner-contact layer having a greater elasticity that an outer-contact layer, and a pair of diffusion layers disposed between the pair of contact layers and including an inner-diffusion layer having a greater elasticity than an outer-diffusion layer. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 01/25/2021.
The best prior arts of record: McMillen et al. (U.S. Pat. No. 9,863,823) teaches a sensor and sensor system incorporating piezoresistive materials for integration with footwear comprising a pair of thin plastic layers, a pair of closed-cell foam layers between the pair of thin plastic layers, a sensor layer between the pair of closed-cell foam layers; but does not teach that the an inner-contact layer having a greater elasticity that an outer-contact layer and the inner-diffusion layer having a greater elasticity than an outer-diffusion layer.
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-20 and 23-25, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 01/25/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Tran M. Tran/            Examiner, Art Unit 2855